Citation Nr: 1607392	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected narcolepsy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to June 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2011, the Veteran testified at a Board hearing before the undersigned. A transcript of this hearing is associated with the claims file.

This appeal was previously remanded for further development in January 2012, November 2012, and September 2014. 


FINDING OF FACT

Resolving all reasonable doubt, the currently diagnosed sleep apnea is related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no need to discuss whether VA met its duties to notify and assist in this appeal as the benefit sought is granted.

This appeal, as indicated, has been remanded on three separate occasions in an effort to obtain adequate medical opinion evidence regarding all questions raised by the record.  The Board's current review of the record, however, reveals that the opinion evidence still does not adequately address the lay evidence of record or the Veteran's contentions regarding continuity of symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under these circumstances, and considering the Veteran's credible testimony and the supportive treatise evidence that she has provided, the Board finds that it is appropriate to grant service connection for this claim without further delaying the appeal by remanding it for a fourth time.  In doing so, the Board has carefully considered the benefit of the doubt rule.  38 C.F.R. § 3.102.  Although also cognizant of the Federal Circuit's holding indicating that the use of continuity of symptomology could not be basis for service connection for non-chronic disabilities, the Board finds that the Veteran is competent to essentially describe that she has had the hallmarks of this disability since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In light of the state of the evidence under these specific facts, the Board finds that service connection is appropriate on a direct service connection basis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


ORDER

Service connection for sleep apnea is granted.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


